Citation Nr: 0628041	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00- 22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a thyroid nodule, 
claimed as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Sister, and Friend


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2001, the veteran testified at a personal hearing 
before a Decision Review Officer.  A copy of the transcript 
of that hearing is of record.  The Board remanded the case 
for additional development in September 2002 and July 2003.


FINDINGS OF FACT

1.  The veteran is not a "radiation-exposed veteran," as 
defined by applicable regulation.

2.  A thyroid nodule is not recognized as a radiogenic 
disease or a disease specific to radiation-exposed veterans 
as defined by applicable regulation.

3.  The competent medical evidence does not show a thyroid 
nodule is otherwise related to exposure to radiation.

 
CONCLUSION OF LAW

A thyroid nodule, due to ionizing radiation, was neither 
incurred in, nor aggravated by active service; nor may it be 
presumed to have been incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(d), 
3.311(b)(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in December 
1997.  In correspondence dated in April 2004 and September 
2005, he was notified of the provisions of the VCAA as they 
pertain to the issue of service connection and secondary 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The RO undertook exhaustive efforts to obtain 
relevant service records pertinent to this appeal, but were 
unsuccessful.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
received such notice in March 2006, however, because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Factual Background

The veteran's DD 214 indicates his military occupation 
specialty (MOS) was 55B20, ammunition storage specialist.  
His DA Form 20 does not reflect any training or assignments 
involving nuclear weapons, requiring a MOS of 55G.

Service medical records are negative for a thyroid nodule or 
any thyroid disorder.  Records dated in 1966 reflect 
treatment for left cervical adenitis in September 1966.  In 
November 1966, a left cervical mass was observed on the left 
side of the neck.  A diagnosis of benign cervical 
lymphoadenopathy was made.  

VA outpatient treatment records note that in October 1968, a 
small mass, anterior to the thyroid cartilage, was noted.  
The veteran was admitted to a VA hospital in November 1968.  
He reported a one-year history of painless swelling of his 
left mandible, which more recently had become painful with 
swelling and dysphagia noted.  A subsequent examination 
revealed a 2 cm soft, mobile, nodular mass just below the 
left mandible in the digastric triangle on the left neck.  No 
other lymphadenopathy was present.  All diagnostic studies 
were normal and the veteran was discharged and scheduled for 
additional outpatient work-up.  The diagnosis was chronic 
inflammatory left cervical lymph node, to rule-out 
thyroglossal cyst.  A thyroid scan with radioisotope was 
performed and the results were essentially normal except for 
a small mass in the neck which was of unknown etiology.  The 
mass did not contain any functioning thyroid tissue.  A 
January 1969 record of the thyroid scan showed that the 
lesion did not contain any thyroid tissue.  The diagnostic 
impression was resolving infected node.

In a statement received in October 1987, the veteran stated 
that his gland and tumor problems began in September 1967 
following exposure to a radiation leak in a nuclear weapons 
bunker on base.  Within an hour of the leak, he entered the 
contaminated bunker with 3 other soldiers. 

The veteran underwent a VA examination in January 1988.  No 
thyroid mass or glandular tumor condition was observed. 

The veteran submitted evidence of a private November 1997 
ultrasound which showed a small 1cm hypoechoic nodule 
involving the lower pole of the left lobe of the thyroid 
gland, which had nonspecific sonographic observations.  A 
technetium uptake and scan report dated in December 1997, 
showed a diagnosis of possible overactive thyroid disease.

In May 1998 the case was sent to the Board's medical advisor, 
who after reviewing all the available evidence, opined that 
the veteran had a small solitary thyroid nodule in the lower 
pole of the left lobe.  Clinical evaluation and blood thyroid 
studies showed that the veteran had normal thyroid function.  

In July 1998 and January 2000 statements, J.H.H., M.D., 
essentially opined that the veteran's thyroid nodule could be 
related to radiation exposure in service despite a 30 year 
time delay.  

Endocrinology records dated between 1998 and 2005 show that 
the veteran currently has a "cold" thyroid nodule in the 
left side of his neck.  A December 2005 cytology report 
reflects a fine needle aspiration (FNA) specimen designated 
"left-side nodule."

The veteran underwent a VA examination in October 2005, 
pursuant to a Board decision which raised a question of 
whether the veteran developed some type of thyroglossal cyst 
within one year of discharge from service and whether the 
claimed thyroglossal cyst was an endocrinopathy.  The 
examiner indicated that the veteran had not been diagnosed as 
having a thyroglossal cyst.  A thyroglossal cyst of the left 
neck was considered but ruled out by a January 1969 thyroid 
scan.  He also noted that the veteran did not have any 
endocrinopathies.  The physician indicated that the veteran 
had a "cold" nodule.  He concluded that it is at least as 
likely as not that a "cold" nodule/hyperthyroidism was 
related to ionizing radiation exposure.  
In November 2005, a private cytology report was to the effect 
that the veteran had a cytologic pattern consistent with 
colloid nodule/nodular hyperplasia.

Analysis

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145, 148 (1999).  First, if a 
radiation-exposed veteran develops one of the diseases listed 
in 38 C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises. See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 3.309(d) 
are ones in which the VA Secretary has determined that a 
positive association with radiation exposure exists. 

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).
"Radiation-risk activity" is defined by regulation to mean 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima or Nagasaki, Japan by U.S. forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; (3) 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the U.S. occupation forces in 
Hiroshima or Nagasaki during the period from August 6, 1945 
through July 1, 1946; (4) service at a gaseous diffusion 
plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak 
Ridge, Tennessee; or (5) service before January 1, 1974 on 
Amchitka Island, Alaska. 38 C.F.R. § 3.309(d)(3)(i), (ii).  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence to be a radiogenic disease), if the VA Under 
Secretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(d) for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  

The veteran contends he is entitled to service connection for 
a thyroid nodule due to ionizing radiation which he allegedly 
was exposed to in September 1967 while performing his 
military duties.  The Board has considered his contentions, 
but finds however, that the preponderance of the evidence is 
against the claim.  

As a preliminary matter, the Board finds the veteran is not a 
"radiation-exposed veteran."  There is no evidence, nor has 
the veteran claimed that he participated in any type of 
"radiation-risk activity" as set forth in 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  VA attempts to 
verify the source of exposure to ionizing radiation, as 
claimed by the veteran, have been unsuccessful.  A copy of 
the veteran's DD 1141, radiation exposure record, does not 
appear to be available.  The US Army Radiation Standards and 
Dosimetry Lab stated they were unable to locate such records 
for the veteran.  The US Army Inspector General's office sent 
correspondence in which they indicated there were no records 
of an IG inspection in September or October 1967.  The Board 
notes that further follow-up requests were made to all 
official sources of information, however to date there is 
record of the veteran being exposed to ionizing radiation 
during his military service.  Further, the veteran's MOS was 
55B20 - ammunitions storage specialist.  Were his MOS 55G, 
this would have indicated duties involving nuclear weapons. 

The veteran testified at a RO hearing that he was exposed 
radiation in Germany in 1967.  He described that his duties 
as a "lock man" included allowing IG inspectors into 
"igloos" to inspect the contents therein.  He stated that 
during one such inspection, there was a radiation leak and he 
and three other lockmen had find and move the leaking 
container, which took about an hour.  The veteran's friend 
H.C.W. also essentially testified that at the time of the 
incident the veteran relayed to him that there was a 
radiation leak in his bunker.  Lay statements have been 
proffered to show the veteran was indeed exposed to radiation 
during the alleged radiation leak.  However, the Board 
observes that the testimony and the lay statements are 
insufficient to show the veteran was exposed to radiation 
because this requires a medical diagnosis, and the veteran 
and his friends and family do not possess the required 
expertise to establish that fact.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In addition to the lack of evidence establishing the veteran 
as a "radiation-exposed veteran," or being exposed to 
ionizing radiation through some other means in service, the 
Board notes that the veteran does not have a disease 
recognized as specific to radiation-exposed veterans under 38 
C.F.R. § 3.309(d).  The medical evidence reflects that the 
veteran was clinically diagnosed with a thyroid nodule in 
1997.  However, the Board observes that a thyroid nodule is 
not listed in 38 C.F.R. § 3.309(d) as a disease specific to 
radiation-exposed veterans.  As such he is not entitled to 
presumptive service connection pursuant to 38 C.F.R. § 
3.309(d).

There is also no evidence that the veteran suffers from any 
of the recognized radiogenic diseases listed under 38 C.F.R. 
§ 3.311(b)(2).  Even if such a disease were present, there is 
no indication that the veteran was exposed to radiation.  
There is no indication in the record that the veteran 
satisfies the definition of a "radiation-exposed veteran," 
such as a showing that he was exposed to a radiation risk 
activity, like on-site participation involving atmospheric 
detonation of a nuclear device.  Therefore, service 
connection may not be established pursuant to 38 C.F.R. § 
3.311.  

Finally, as noted service connection may also be established 
by providing competent evidence which establishes the 
existence of a medical nexus between the claimed condition 
and exposure to ionizing radiation during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service medical records reflect that the veteran was seen 
twice before his claimed 1967 radiation exposure.  The first 
time in September 1966 for left cervical adenitis, and the 
second time in November 1966 for benign cervical 
lymphoadenopathy.  At no time was a thyroid disorder 
diagnosed.  Hence, it cannot be concluded that any current 
thyroid disorder was the result of military service, as none 
was shown before the claimed radiation exposure or after the 
claimed event.   

In this regard the veteran submitted two statements from his 
endocrinologist in which he indicated the veteran's thyroid 
nodule 'could be' related to his exposure to ionizing 
radiation.  The Board finds the medical opinion of J.H.H., 
M.D. is not probative to the determination of this matter on 
appeal.  Evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure, is 
insufficient to establish service connection.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  Moreover, it has 
previously been shown that there is no objective evidence 
showing that the veteran was ever exposed to ionizing 
radiation.  The personal testimony, presented before a 
Decision Review Officer in June 2001 and lay statements from 
the veteran, friends, and family, while helpful, are not 
sufficient to establish exposure.   

A similar opinion was provided by the October 2005 VA 
examiner.  In reviewing the veteran's medical history the 
examiner noted the history of a left thyroid nodule, which he 
stated was a "cold" nodule, as a FNA did not reveal any 
signs of malignancy.  He further opined that this "cold" 
nodule is at least as likely as not due to ionizing radiation 
exposure.  This opinion was also based upon a presumed, yet 
unestablished, history of exposure to ionizing radiation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The evidence does not show the 
veteran is a radiation exposed veteran; nor is his thyroid 
nodule a radiogenic disease or disease specific to radiation 
exposed veterans.  Also, the proffered medical nexus opinions 
of the VA examiner and J.H.H., M.D., are of little probative 
weight due to their apparent reliance upon an unestablished 
fact.  Thus on the basis of the foregoing, the Board finds 
that the criteria for establishing service connection for a 
thyroid nodule has not been met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for a thyroid nodule is not warranted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


